Citation Nr: 1627123	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  16-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

2.  Entailment to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, K.B.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, and from May 1973 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran's VA claims file has since been transferred to the RO in Seattle, Washington.

The Veteran testified during the undersigned during a Board hearing held in May 2016.  A copy of the hearing transcript (Transcript) has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's neuropathy of the right lower extremity is manifested by sensory deficits including pain, numbness, tingling, and some loss of deep tendon reflexes.

2.  The Veteran's neuropathy of the left lower extremity is manifested by sensory deficits including pain, numbness, tingling, and some loss of deep tendon reflexes.

3.  The Veteran is service connected for seven disabilities: posttraumatic stress disorder (PTSD) evaluated at 70 percent; residuals of a post-operative fracture of the left wrist, evaluated at 30 percent; diabetes mellitus, evaluated at 20 percent; peripheral neuropathy of the bilateral lower extremities, evaluated at 20 percent each (per this decision); residuals of a left elbow fracture, evaluated at 10 percent; and residuals of a left shoulder separation, evaluated at 10 percent; his combined evaluation is 90 percent.  

4.  The evidence stands in relative equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no more, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a rating of 20 percent, and no more, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a March 2015 VA examination report, as well as a May 2016 private examination report (submitted by the Veteran) discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, and the analyses are considered adequate upon which to decide these claims.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

In this case, the Veteran was granted entitlement to service connection for radiculopathy, left lower extremity, in July 2010.  The Veteran subsequently filed for an increased rating for his left ankle disability, as well as for service connection for neurological deficiencies of the right ankle.  While entitlement to a rating in excess of 10 percent for the Veteran's left ankle disability was denied by the RO in July 2015, the same decision also granted service connection for the right ankle with an initial evaluation of 10 percent disabling, effective November 26, 2013 (the date that the Veteran's claim for TDIU was received by VA).  Each lower extremity disability is now classified as neuropathy.

To that end, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, a 60 percent rating when severe with marked muscular atrophy, and an 80 percent rating for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Turning to the most pertinent medical evidence of record, a private report from August 2013 noted the Veteran's reports of lower extremity discomfort and fatigue.  At that time, the Veteran described his discomfort as mild.

In conjunction with his claims, the Veteran was afforded a VA examination in March 2015.  The Veteran was diagnosed with diabetic neuropathy, right leg, and ulnar neuropathy, left leg.  It was noted that the Veteran's neuropathy was mild, and that it mostly involved his feet.  Per the Veteran, his feet had been in pain daily for the  prior eight years (8/10 with weightbearing, 4/10 at rest), and he reported intermittent tingling over the prior year.  He used a cane to ambulate, and he fell frequently.  The Veteran reported that he was forced to quit his job as a security guard because he was on his feet too much.

On examination, mild constant and intermittent pain was noted in the legs, as well as numbness.  Reflexes were decreased at the ankles.  Trophic changes were identified in both legs, distally.  While it was noted that the Veteran's femoral and sciatic nerves were normal, the examiner indicated that the Veteran had diminished sensation in both feet.  The examiner also pointed out that EMG studies of the lower extremities were normal when performed in 2011.  The Veteran ambulated on his own with the aid of a cane, and his gait was unsteady (frequently using the wall for support).  Atrophy was not present.  It was further noted that the Veteran's neuropathy did not affect his ability to work, though no rationale for that conclusion was provided.  

A May 2016 private report diagnosed the Veteran with chronic and severe bilateral plantar neuropathy, likely related to his diabetes.  It was noted that such was "quite severe and ongoing."  The Veteran reported that he quit his job due to the significant amount of foot pain he experienced, and the provider did note that the Veteran was forced to retire for this reason.  Anti-inflammatories, as well as different footwear, did not relieve his pain.  

Also in May 2016, a private provider indicated that the Veteran's peripheral neuropathy was progressively worsening, with pain, numbness, and tingling of the bilateral feet and ankles.  Constant pain and numbness were noted to be moderate, and paresthesias was severe, bilaterally.  Muscle atrophy was absent, and deep tendon reflexes were normal.  No trophic changes were identified, and the Veteran's gait was normal.  Regular use of a walker and crutches was documented.  Finally, the examiner found indicated that the Veteran retired five years prior from a security guard position due to pain and paresthesias.  

Following a review of this evidence, as well as additional medical evidence of record not specifically noted in this discussion, the Board finds that, in resolving all doubt in favor of the Veteran, an evaluation of 20 percent is warranted, bilaterally, per Diagnostic Code 8520.  The Board notes that each of the most recent examinations of record identified different areas of deficiency.  In March 2015, the VA examiner found that reflexes were decreased at the ankles, and trophic changes were identified in both legs, distally.  While it was noted that the Veteran's femoral and sciatic nerves were normal, the examiner indicated that the Veteran had diminished sensation in both feet.  At that time, the Veteran also reported a constant pain of 8/10 with weightbearing.

In May 2016, while a private examiner found that deep tendon reflexes were normal, as opposed to the March 2013 report, severe paresthesias were documented.  In a separate report, it was noted that the Veteran's disability was severe and chronic.  Although reflexes in the affected area were not entirely absent, the Board finds that the aggregate impairment of the Veteran's several neurological manifestations warrants an increased rating for each lower extremity.  However, as significant physical changes have not been identified (aside from trophic changes which were documented in March 2015), a severe neurological disability has not been demonstrated for either ankle.  As noted above, when manifestations are wholly sensory in nature, an evaluation in excess of moderate is not warranted.

VA regulations specifically provide in defining incomplete paralysis that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities, to include his May 2016 Board hearing testimony.  In fact, the Board has assigned a higher evaluation based heavily on such reports, as he is competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain, numbness, and tingling.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are more than adequate in this case.  The schedular rating criteria consider the various symptomatology for his neuropathy, and the Veteran has been awarded the maximum disability rating based upon his sensory manifestations.  Moreover, the rating code for rating neurologic codes uses catchall terms such as mild, moderate and severe to rate the severity of the disability.  In so doing, the rater is required within the schedular rating that is assigned has considered all of the neurologic symptomatology.  As such, the Board has considered all of the Veteran's reports within the confines of the schedular rating, to include reports of pain, numbness, and tingling, and an increased rating has been awarded based on these reports.  Such symptoms are specifically contemplated by the rating schedule, and the Veteran's disabilities have been rated according to his statements and reports.  

The Board finds that entitlement to a disability rating of 20 is warranted for each lower extremity.  To this extent, the Veteran's claims are granted.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service connected for seven disabilities: posttraumatic stress disorder (PTSD) evaluated at 70 percent; residuals of a post-operative fracture of the left wrist, evaluated at 30 percent; diabetes mellitus, evaluated at 20 percent; peripheral neuropathy of the bilateral lower extremities, evaluated at 20 percent each (per this decision); residuals of a left elbow fracture, evaluated at 10 percent; and residuals of a left shoulder separation, evaluated at 10 percent; his combined evaluation is 90 percent.    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it should now be clear that the ultimate issue of whether a total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  

In addition to the evidence noted above, wherein VA and private providers appear to be at odds with regard to the Veteran's employability based on service-connected factors alone, the Veteran's VA claims file also contains orthopedic and psychiatric reports.  Again, looking the evidence of record in the aggregate, and in the light most favorable to the Veteran, the Board has determined that the evidence for and against the Veteran's TDIU claim stands in relative equipoise.  The Veteran was assigned a 70 percent evaluation for PTSD based upon occupational difficulty in July 2013.  Further, the Veteran has consistently reported that he was unable to physically perform in his most recent career due to limitations caused by his service-connected disabilities of the lower extremities.

Taking all reports into account, to include orthopedic treatment records concerning his elbow and shoulder disabilities, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to TDIU is granted.  


ORDER

An initial evaluation of 20 percent, but no higher, for peripheral neuropathy, right lower extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation of 20 percent, but no higher, for peripheral neuropathy, left lower extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

A total disability rating based on individual unemployability (TDIU) is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


